NO. 4-04-0795             Filed 12/28/07

                       IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,      )   Appeal from
          Plaintiff-Appellee,             )   Circuit Court of
          v.                              )   Cass County
LISA Y. BUTLER,                           )   No. 02CF118
          Defendant-Appellant.            )
                                          )   Honorable
                                          )   David K. Slocum,
                                          )   Judge Presiding.
_________________________________________________________________

            JUSTICE KNECHT delivered the opinion of the court:

            In June 2004, a jury convicted defendant, Lisa Y.

Butler, of one count of aggravated criminal sexual abuse (720

ILCS 5/12-16(f) (West 2000)) against her niece, K.B. (born April

5, 1984).    In August 2004, the trial court sentenced defendant to

four years' probation.    Defendant appeals, arguing (1) the State

erroneously introduced expert testimony that bolstered K.B.'s

credibility; (2) the admission of other-crimes evidence was

erroneous in that it engendered unfair prejudice that outweighed

any probative value; (3) the trial court erred by not giving a

contemporaneous admonition the jury should disregard    evidence of

other crimes when that evidence surfaced at trial; and (4) the

State failed to prove her guilty beyond a reasonable doubt.      We

affirm.

                            I. BACKGROUND

            On October 29, 2002, the State charged defendant and

her husband, John Butler, with committing sex offenses against

their niece, K.B.    The offenses involved two separate incidents
from September 2001 and the summer of 2000.   These offenses

included one count of criminal sexual assault (720 ILCS 5/12-

13(a)(4) (West 2000)) and two counts of aggravated criminal

sexual abuse (720 ILCS 5/12-16(f) (West 2000)).   The State nol-

prossed the sexual-assault count and one count of aggravated

criminal sexual abuse, both of which were based on the alleged

September 2001 incident.

          A jury trial proceeded on the remaining aggravated-

criminal-sexual-abuse count.   This count asserted during the

summer of 2000, defendant and John committed aggravated criminal

sexual abuse in that they, the aunt and uncle of K.B., who was at

least 13 years old, but under the age of 18, "intentionally

fondled, kissed, and sucked the breasts of [K.B.] for the purpose

of sexual gratification."

          At the consolidated trial of defendant and John, the

State presented the testimony of six witnesses: Mary Butler, Mary

Caslin, Gary Butler, N.B. (born August 20, 1980), Ryan Hill, and

K.B.

          Mary testified she was married to Gary, and they had

two children, K.B. and N.B.    John was her husband's brother; and

defendant her sister-in-law.   Mary, Gary, and their daughters

N.B. and K.B. had a "normal family relationship" with John and

defendant.   In October 2001, Mary, Gary, and their daughters

attended a family reunion attended by John and defendant.    There,

a family member, Kellie DuPre, told Mary she was concerned about

K.B.'s and N.B.'s visiting John and defendant's residence.     Mary


                                - 2 -
and Gary discussed DuPre's caution but believed they did not have

enough information to act.

            Mary testified, during the summer of 2000, K.B. was 16

years old.    She babysat for John and defendant's daughters.

During that summer, K.B. also worked for the State of Illinois.

            In early December 2001, Gary and Mary had separate

conversations with K.B. and N.B.    Gary and Mary were concerned

K.B. would have difficulty responding to them in person, so they

asked her to write whether she felt uncomfortable or had been

abused while at John and defendant's house.

            K.B. returned about 40 to 45 minutes later with a

letter.   Mary testified they were shocked at its contents.     She

and Gary decided to have the same conversation with N.B. the next

day.

            After reading N.B.'s and K.B.'s letters, Mary and Gary

took a few days to decide what to do next.    Within a week, they

went to John's and defendant's house.    There, they had John and

defendant read the letters.    Defendant stated, "that's not the

way it happened."    Mary asked defendant to tell her what did

happen. Defendant told her the following:    "When [K.B.] was over

there babysitting that she had too much to drink and that [Mary]

had helped [K.B.] to bed and that she [(Mary)] had helped her

[(K.B.)] with her pajamas and that [K.B.] must have misunder-

stood."   Mary responded the letter stated more than one incident

occurred.    Defendant responded, "[W]ell, sometimes when I drink I

get affectionate and don't remember what I did and or what I do."


                                - 3 -
In their discussion, Mary asked defendant, "[d]on't you under-

stand what you're living with?"   Defendant responded, "John told

me he'd never do anything with our children."     John said nothing,

except at some point he told defendant to shut up.

           Mary testified she and Gary told defendant and John

they would have to get counseling.     Gary also said John would

make every appointment, and if John did not make the first

appointment within a week, he would take the letters to the

police and to their parents.   Within a week, defendant called

Mary.   A psychiatrist informed defendant if defendant and John

spoke to him about such incidents, he would have to report them.

Mary told defendant to keep the appointment until she could talk

to Gary.

           Mary testified K.B. had been seeing a counselor, Ann

Godman, since she was 12 years old--before the incidents with

John and defendant.   K.B. was seeing Godman to deal with stress,

emotional, and anger issues.

           On cross-examination, Mary testified during the summer

of 2000, K.B., then 16, was dating Ryan Hill, then 20.     The two

were dating secretly, without Mary's and Gary's approval.     K.B.

moved in with Hill in April 2002.    They resided together almost a

year.   Mary admitted K.B. had lied to her in the past.    K.B. lied

to her about Hill.

           Mary testified Godman, a mandated reporter for the

State of Illinois, had not reported an incident of sexual abuse

during the years she counseled K.B..     Mary did not know whether


                               - 4 -
K.B. and Godman discussed the allegations or alleged incidents.

            Mary testified John and defendant had two daughters.

In the summer of 2000, their daughters were between the ages of

two and six.    Their oldest daughter had been hospitalized that

summer, undergoing chemotherapy for leukemia.

            An estrangement between John and defendant and Mary's

family began in October 2001.      Mary testified N.B. and K.B. were

not told not to go to John's and defendant's house, but Mary and

Gary would not have allowed them to babysit or go there.

            In February 2002, a police officer asked Mary to have a

recorded telephone conversation with defendant.     The purpose of

the conversation was to see if they could get defendant to say

something incriminating.

            Mary Caslin worked as "a receptionist-bookkeeper-office

manager" for Psychological Services of Central Illinois.     She

testified Mary Butler told her she and Gary were John's parents.

She requested a letter stating John had been scheduled for a

follow-up appointment.

            A stipulation regarding Kellie DuPre's testimony was

read to the jury.    DuPre, age 32 at the time of the stipulation,

was the niece of John and defendant as well as the niece of Gary

and Mary.    K.B. is her cousin.    On October 7, 2001, DuPre hosted

a Butler family reunion.    DuPre denied she told Mary she should

be concerned about the relationship between John and K.B.

            Gary Butler testified both N.B. and K.B. babysat John

and defendant's daughters, including in the summer of 2000.     He


                                   - 5 -
believed both babysat 7 to 10 times.    The families lived about 50

miles apart.

          At the family reunion, Gary learned information from

DuPre that concerned him about his daughters' going to John's

house.   Gary testified he spoke with his brother, John, a day or

two after the reunion.   Gary asked John if, at the reunion, he

and defendant let K.B. drink alcohol.    Gary also asked John if he

had offered beer to K.B. so she, N.B., and N.B.'s boyfriend could

drink on the way home.   Gary stated he was outraged John would

offer K.B. alcohol.   Gary further stated his daughters were not

allowed to be around John without him present.

          Gary spoke to K.B. in late October about his concerns.

K.B. was "very reluctant" to talk to her parents.    Gary and Mary

later determined they would ask their daughters to write their

concerns instead of talk about them.    In early December 2001,

they did so.

          When K.B. returned home on some date in December 2001,

Gary and Mary sat with her in the living room.    They told K.B.

they knew she had expressed concerns, but they did not have

enough information to know what to do next.    They asked her if

she ever felt uncomfortable at John and defendant's house and,

while there, had she ever been verbally or physically abused.

K.B. took the notepad and returned about 30 minutes later.    She

handed them a letter.

          A day or two after they received the letter from K.B.,

Gary and Mary asked N.B. to write her concerns.    They gave N.B.


                               - 6 -
the same questions.   N.B. returned about 25 minutes later and

handed the note to Gary and Mary.

           Gary testified he and Mary had long conversations about

what they should do next.    They went to John and defendant's

home.   There, Gary handed John and defendant the letters.    Gary's

testimony regarding their discussion was substantially similar to

Mary's.

           On cross-examination, Gary testified, in the summer of

2000, K.B. did not have her own car.    She used her parents' car.

When K.B. said she was going to John and defendant's, Gary did,

sometimes, follow up to insure she was there.

           Gary testified K.B. dated Hill, even though Gary

forbade her from doing so.    Gary was uncomfortable with the age

difference.

           Gary testified he understood the Department of Children

and Family Services (DCFS) and the police became involved because

of a report by Godman.

           N.B. testified John arranged state jobs for her.      N.B.

was not expected to do anything in return for these jobs, but she

babysat John's children as a thank you.    N.B. began babysitting

John's children when she was about 16 or 17.    To babysit, N.B.

sometimes drove from her home to Ashland.    Other times, John and

defendant would pick her up.    At times, she would meet them in

Springfield, where they worked.

           N.B. participated in campaign activities with John.

She "helped do campaign fliers and different things" for Governor


                                - 7 -
Ryan's campaign.    In January 1999, N.B. attended inaugural

activities with John and defendant in Springfield.     N.B. testi-

fied John and defendant provided her alcoholic drinks.     N.B.

believed she consumed four or five drinks that night.

            John and defendant secured a hotel room for the eve-

ning.   When they arrived at the hotel room, N.B. put on boxer

shorts and a T-shirt and got ready for bed.      Two beds were in the

room.   N.B. sat on a bed.   Her feet and back hurt from the

evening.    She "was just kind of stretching out" and "rubbing

[her] shoulders and stuff."    Defendant then began rubbing her

back "to try and loosen [her] back muscles."     At that time, N.B.

was lying on the bed.    While this was occurring, John was sitting

on the bed across from them.    He faced them.   When defendant

started rubbing her back, John said how pretty N.B. was.     Defen-

dant said, "yes."    John then commented that he wanted to see

more.   Defendant rubbed N.B.'s back, under N.B.'s shirt, about 10

or 15 minutes.    Defendant "came around and touched" N.B.'s right

breast.    It was not an accidental touch.   When it occurred, N.B.

sat up.    John "made a comment about wanting to see more, and said

something to the effect of wanting to see us kiss."     Defendant

said something like, "Oh, John."

            N.B. went to the bathroom, where she stayed for five

minutes or more.    When N.B. exited the bathroom, John and defen-

dant were in bed.    N.B. "got into the other bed and went to

sleep."

            N.B. testified she was intoxicated when they returned


                                - 8 -
to the hotel that night.   When asked if she was intoxicated when

defendant touched her breast, N.B. said, "yeah, a little bit."

N.B. testified no other incidents like this occurred involving

her.   N.B. did not report the incident to anyone until she wrote

the statement to her parents in December 2001.

           In October 2001, N.B. attended the family reunion.

There, N.B. had an altercation with John.     They were sitting in

the garage, where there was a container with ice and alcoholic

beverages.   K.B. and N.B. were talking about plans for the

evening; K.B. "was going to go out with some friends."     John told

K.B., referring to the alcohol, take as much as you want.     He

began handing it to her.   N.B. yelled at John.    She told him he

was not going to give her alcohol, K.B. was underage, and K.B.

was not to drink and drive.     John "acted like it was no big

deal."

           Around Christmas, N.B.'s parents asked her to write

down anything that occurred that she thought was inappropriate

and she did not feel comfortable telling them.     N.B. did as she

was asked.   N.B. read the note to the jury:

                "On the night of Governor Ryan's inaugu-

           ration, I was invited to go with John and

           [defendant] to the parties and then the ac-

           tual inauguration.    We stayed at the hotel

           together, and when we were going to bed [de-

           fendant] started rubbing my back, as I was

           lying on the bed, and John was on the other


                                 - 9 -
            one watching.    Then he said to [defendant]

            something to the effect of [']don't you think

            she, 'me', is pretty.[']      And [defendant]

            agreed.    And as things continued she asked

            him if he liked watching her and me.      He said

            he did.    And I'm not sure about his exact

            words, but he said something about wanting to

            see us do more, like kiss.      She told him to

            be quiet, and I can't remember, but she

            stopped, and I went to bed.      And I was 18."

            N.B. acknowledged her statement did not include an

allegation defendant touched her breast.        N.B. did not provide

that detail because she felt ashamed and afraid her parents would

be angry with her.

            On cross-examination, N.B. denied embellishing her

original statement.      N.B. testified when she wrote the statement

for her parents, she did not want to provide great detail because

she was ashamed.      N.B. acknowledged stating at the pretrial

hearing she was 17 years old when the above-mentioned incident

occurred.

            Regarding the summer of 2000, N.B. testified she could

not recall how often she babysat for John and defendant's

children; she believed it was possible she babysat 7 to 10 times.

N.B. was not even sure if she had.        N.B. admitted she had spent

the night at John and defendant's house on several occasions

since the January inauguration.      N.B. also knew K.B. was going to


                                 - 10 -
John and defendant's house to babysit.       N.B. stated John and

defendant had not been charged based on her allegations in her

letter.

           Ryan Hill testified, in the summer of 2000, he and K.B.

began dating again.   At first, K.B.'s parents did not know they

were dating, because her parents did not approve.       In 2003, the

two became engaged, and they resided together.       At the time of

Hill's testimony, they were not dating.       They talked

occasionally.

           Hill testified he was at the home of John and defendant

in June or July 2000.   K.B. had invited him.      Defendant said to

come out and have drinks with them.       When Hill arrived, he

learned John and defendant's children were asleep.       John,

defendant, and K.B. had been drinking.       Hill consumed "a couple

beers."

           That evening, they played "Truth or Dare."       Hill did

not propose playing the game; neither did K.B.       Either defendant

or John suggested playing the game.       As the game progressed, over

the course of several hours, K.B. "was wearing almost nothing."

Hill was in his boxers.    John wore nothing at all; defendant was

in her lingerie.   They were drinking.

           During the game, defendant was dared to kiss K.B.'s

body.   Defendant kissed K.B.'s breasts.      Hill heard defendant say

to K.B., "You like this.   You've done this before," and "You've

always liked it in the past."    Hill was dared to kiss defendant's

breasts and K.B. at the same time.       John did not touch K.B.    He,


                                - 11 -
however, initiated "the [T]ruth or [D]ares between defendant,

[K.B.] and I."    John had physical contact with defendant only.

When K.B. became uncomfortable, they ended the games.     John and

defendant began engaging in sexual activity.      K.B. and Hill left

the room.    Hill stayed at John and defendant's house.   K.B.

"wasn't that intoxicated."    Over the three- to four-hour period,

she had two to four drinks.    He did not know how much alcohol she

consumed before he arrived.    Hill left the next morning.   John

and defendant were up.    No words were spoken.

            On cross-examination, Hill testified he was "verbally

forced" to play Truth or Dare.    K.B. was topless.   Hill was not

charged with any crime for having participated in Truth or Dare.

Hill did not report the incident to the police.     He said he

"didn't understand how uncomfortable K.B. had been."

            In May 2002, Hill received a phone call from K.B.    They

had not spoken for several months.      K.B. wanted Hill to talk to

the Illinois State Police.    Later, in 2002, the two began dating

again.

            K.B. testified, in the summer of 2000, she worked for

the State.    John had gotten the job for her.    K.B. also babysat

for John and defendant's daughters.     In that summer, she believed

she babysat them five or six times.     When she babysat, K.B. would

sometimes drive to John and defendant's home.     Other times, she

would ride from Springfield with John.

            K.B. testified Hill was her boyfriend that summer.

K.B. testified she saw Hill "maybe once a week."      One day in June


                               - 12 -
2000, while K.B. was babysitting at John and defendant's house,

K.B. called Hill and invited him over.    It was early evening on a

weekend.

           Between the time K.B. called Hill and the time he

arrived, the girls went to sleep.    K.B. sat in the living room

and drank one to three beers.    When Hill arrived, K.B. gave him a

tour.   John and defendant offered him a beer, which he accepted.

John or defendant initiated a game of Truth or Dare.    During the

game, K.B. and Hill continued to drink alcohol provided by John

and defendant.   They played for "[a] couple hours."

           When asked to describe the game, K.B. testified during

the game, after she had removed her shirt, John dared defendant

to kiss K.B.'s breasts.   Defendant massaged K.B.'s breasts,

licked them, and kissed her nipples.     The game became so extreme,

John and defendant began having sex in front of Hill and K.B.      At

that point, K.B. told Hill she did not want to do any more.     John

did not touch K.B.

           K.B. testified defendant apologized to her the next

morning.   Defendant told K.B. not to mention the incident because

she and John could lose their jobs and their daughters.    K.B.

babysat for John and defendant's daughters at other times after

this incident.

           In October 2001, K.B. attended the family reunion.

Before K.B. left the reunion, N.B. and John argued after John

tried to give K.B. alcohol to take home.    K.B. did not take the

beer.


                                - 13 -
          In November or December 2001, K.B.'s parents asked her

to write down any incidents involving John and defendant.     K.B.

read her letter to the jury:

                 "It was both physical and verbal.    John,

          [defendant,] and I would all drink beer or

          whatever was there.    When I was fairly drunk,

          [defendant] would start to kiss me and touch

          me.    She would take my clothes off and touch

          me.    John would just watch, but after a while

          he would try to touch me, too.     I wouldn't

          let him do that though.    After a while.   I

          would pretend to pass out.     They would

          usually stop after that, but there was one

          time when I was passed out John and

          [defendant] had sex, and I heard John tell

          [defendant] that he wanted to have sex with

          me.    This would all take place after [their

          daughters] had gone to sleep--I'm sorry--to

          bed.    This has happened several times, like

          every time I go up there to baby[]sit the

          girls.    The morning after this would happen,

          they would tell me not to say anything to

          anyone because they would get in trouble and

          might lose the girls.    No one else would be

          there when it happened, other than [the

          girls], who were always asleep."


                                - 14 -
           On cross-examination, K.B. testified after October

2001, she was told by her parents it was best that she not go to

John and defendant's.    Regarding the letter, K.B. stated the

incident was "something very personal."     She stated, "It's not

something that you tell everything."     Her parents did not say

what they were going to do with the letters.     K.B. acknowledged

she did not mention Hill in her letter and she, in fact, said no

one else was present.

           K.B. testified she had been seeing Godman for

counseling since she was 12 or 13.      When K.B. spoke with Cynthia

Robbins with the Illinois State Police, she spoke to her and

Patty Gielow of DCFS.    Neither her parents nor her sister was

present.   K.B.'s statement was recorded.    Robbins emphasized the

importance of K.B.'s being truthful.     In the interview, K.B. did

not mention Hill.

           In April 2004, K.B. interviewed with Trooper Payton,

whom K.B. believed to be Robbins's assistant.     K.B. testified she

said the sexual misconduct occurred every time she went to John's

and defendant's house.    K.B. testified it may not have occurred

during one of her visits. During the summer of 2000, K.B.

testified, the events occurred five to six times.     K.B. could not

remember the dates when questioned by counsel, or by the police.

           K.B. admitted reading the transcript of her statement

to Payton.   K.B. denied the statement she gave differed from her

testimony at trial.   She recalled telling Payton that on a Friday

night John picked her up at work and took her to his and


                               - 15 -
defendant's home.    There, defendant rubbed her neck, stomach,

breast, and the top of her legs.    Defendant penetrated her with

one or two fingers, while straddling her.    K.B. told Payton she

ran to the bathroom to get away from the incident.    When she

returned, defendant's behavior continued.    K.B. pretended she was

going to pass out.    K.B. did not leave John and defendant's

house.    She woke the next morning and had breakfast.   On Sunday

morning, defendant apologized.

            The Saturday of that same weekend. defendant suggested

K.B. invite Hill to their house.    Defendant knew K.B.'s parents

would not let K.B. see Hill.

            K.B. agreed with the timeline espoused by counsel.    In

February 2002, defendant did not say anything incriminating

during the taped call.    Hill became involved in the case in March

2002.    K.B. stated she did not give Hill's name earlier

"[b]ecause this was a family matter, and I didn't want to get

anyone else involved."

            K.B. did not recall whether John and defendant's

daughter was hospitalized during the summer 2000.    K.B. believed

the daughter may have been in remission that summer.     K.B. did

recall calling defendant because her daughter's fever spiked.

John and defendant returned home and took their daughter to the

hospital.    K.B. denied defendant was upset with her, and she

denied defendant no longer had her babysit.    When John and

defendant took their daughter to the hospital, they left their

other daughter in K.B.'s care.


                               - 16 -
            K.B. testified she recalled meeting with the police in

late December 2001.    Although K.B. knew the importance of telling

the truth and the gravity of the allegations, she "didn't

disclose everything."    She acknowledged she lied in her letter

when she said no one else was present.

            K.B. testified she first told the police about Hill's

involvement in May 2002.    K.B. admitted she had not, until April

28, 2004, told officers about the incident in which defendant

digitally penetrated her vagina.

            On redirect examination, K.B. testified she did not

bring up Hill's name because "[t]his was a family matter, and I

didn't--I hadn't talked to [Hill] in a very long time."      She did

not want to get him involved.    K.B. did not include the details

about the incidents because she was "ashamed and scared."

            The State rested.

            Defendant and John presented the testimony of three

witnesses: Elizabeth Wallbaum (Liz), Ashley English, and

defendant.

            Liz Wallbaum, defendant's mother, testified during the

summer of 2000, John and defendant's older daughter was

undergoing treatment for leukemia.       She babysat for the daughter

every day.    Around 7 or 7:30 a.m., Liz would arrive at John and

defendant's house.    Ashley English assisted her every day during

the summer.    The girls did not go to day care.    Liz visited on

weekends.    Not once during the summer of 2000 did Liz see K.B.

come home with John or defendant or even visit their home.


                                - 17 -
           Liz testified on May 20, 2000, she attended a wedding

also attended by John and defendant.      K.B. babysat the girls at

John's and defendant's home.    At the reception, defendant called

to check on the girls and learned the older had a fever.      They

returned home and took her to the hospital.      They also took the

younger daughter to the hospital with them, where Liz picked her

up.

           On cross-examination, Liz testified she babysat the

children until John and defendant returned home from work around

5:30 or 5:45.    Ashley went home on her own.    She did not watch

the children on Saturdays and Sundays.

           Ashley English testified she babysat John and

defendant's daughters during the summer of 2000, when she was 12.

She arrived at around 7 or 7:30 a.m. each day.      Liz was always

there before her.    John and defendant always left in separate

cars.   Defendant would return home first, with John "nine times

out of ten" staying in Springfield getting medicine or working.

English left defendant and John's home whenever John or defendant

returned home.

           English testified she was not normally at John and

defendant's home on weekends.    She testified she may have visited

"once, twice every two weekends."

           Defendant testified she was 36, and she and John had

been married almost 11 years.    Her daughters were 8 and 6.

Defendant had been employed for the State of Illinois, the

Department on Aging, for 17 years.       At the time of her testimony,


                                - 18 -
John was a woodworker.   Before the charges against him, John had

worked for the State of Illinois for "close to 20 years."

           Defendant denied the allegations against her.

Defendant testified during the summer of 2000, her mother, Liz,

watched the girls.   Defendant's daughters were not in day care at

all.

           In May 2000, K.B. babysat defendant's daughters while

John and defendant attended a wedding.   K.B. drove herself to

their house.   During the reception, defendant called to check on

her daughters.   K.B. reported the older daughter was not feeling

well.   Defendant asked K.B. if she had taken her temperature.

She had not.   Defendant asked her to do so, and, after K.B.

returned to the phone, she reported a temperature of 103.9.    John

and defendant left immediately to take their daughter to the

hospital, because the high temperatures were "very serious" for

her given her leukemia and treatments.   When she arrived home,

defendant told K.B. she was upset about the temperature and said

she did not know why K.B. had not tried to contact them sooner.

John and defendant took both girls to the hospital.   Defendant

testified K.B. did not babysit for her girls again after May 20,

2000.   Defendant was not happy with the care she provided.

           Defendant testified regarding a number of events in

which her family participated in June 2000.   These included

treatment for her older daughter, defendant's younger daughter's

birthday party, out-of-town visits, and a cookout at Gary and

Mary's.


                              - 19 -
            Defendant, when asked about her relationship with Gary

and Mary and their family before October 2001, testified they

"kind of tolerated each other."    Whenever the families were

together, "[t]here was always a lot of friction."      John "and Gary

never really saw eye-to-eye on anything."    Defendant's

relationship with K.B. was "[j]ust normal."

            Defendant testified regarding the family reunion.

Defendant testified two incidents occurred there.      First, N.B.

complained her back hurt because her boyfriend took her shopping

for her birthday, "bought her everything under the sun," and she

carried the shopping bags.    Defendant said she "told her I

thought that they acted like little rich bitches."      Second,

defendant heard N.B. yelling at John.    N.B. told defendant John

tried to offer K.B. a beer.    Defendant asked John what he was

doing.    John responded K.B. was "smarter than that" and was "not

going to take a beer."

            The day after the reunion, defendant tried to call Mary

and talk to N.B. and K.B. to apologize for the name calling.

Mary would not let defendant talk to the girls.    The next day,

Gary called John.    Defendant understood N.B. and K.B. were not to

be around her or John.

            In December 2001, Mary and Gary came to defendant's

home.    They handed defendant and John the letters.    Defendant

told them "it didn't happen like that."    John said "this didn't

happen at all."    Mary said defendant and John were "sick."      John

told them to leave.    Mary said they would not leave until John


                               - 20 -
and defendant agreed to counseling.       John and defendant continued

to tell them the allegations were not true and their daughters

lied to them.    Gary responded his daughters did not lie.    Because

defendant was frightened exposure of the letters could result in

losing her children, she agreed to counseling.      Before they

attended counseling, defendant contacted an attorney.      Her

attorney told her if she attended counseling and even mentioned

the allegations, those allegations must, by law, be reported by

the counselor.    The attorney was not certain, however.    He told

them they could go to counseling but not to mention the

allegations.

            At the counseling session, defendant and John discussed

their daughter's illness and the 2 1/2 years of chemotherapy.

They also talked about the stress of the house fire.      Defendant

asked the counseling office to send a letter to Gary and Mary to

show they had been to counseling.

            Defendant and John stopped attending counseling after

her attorney called Gary and Mary's ultimatum blackmail.      John

called Gary to say they would not go to counseling for something

they did not do.

            Defendant testified N.B. wanted to go to the Governor's

inaugural ball with them.    After the receptions, they stayed at a

hotel in Springfield.    Defendant did not know if N.B. was

drinking.   She and John were.    When they got to the hotel room,

each changed into their pajamas separately in the bathroom.       N.B.

complained her back hurt, so defendant rubbed it for her.


                                 - 21 -
Defendant denied touching her breasts or doing anything

inappropriate.

            Defendant testified DCFS had investigated John,

defendant, and her daughters.      The girls had not been removed

from defendant or John.

            On cross-examination, defendant testified N.B. babysat

her girls in 1998 or 1999 "[a] couple different times."      They

asked K.B. to babysit for a wedding because she had been around

her children and had helped Mary with her day care.      Typically,

Liz or defendant's brothers babysat the girls.      Defendant

testified K.B. lied about saying it was typical for her to stay

overnight at their home.

            Defendant testified her older daughter had been in day

care up until the time she was hospitalized after the wedding.

Defendant testified her daughter may have been in day care on

June 2, 2000, as well as on some other days that month.

            The defense rested.

            The State called Dr. Helen Appleton to testify in

rebuttal.    Appleton testified she was a clinical psychologist.

Appleton testified she became involved in the case to review the

transcripts and interviews to "give an opinion as to whether the

reports in the interviews were consistent with how teens talk

about sexual abuse."    Appleton did not meet with K.B. or N.B.

            Appleton testified her clinical experience and research

indicate a delay in teens reporting sexual abuse, particularly

when a relative was involved.      Appleton testified the literature


                                  - 22 -
and her experience indicated piecemeal reporting: "Part of the

story is told, and then more is told later."      The reasons for the

piecemeal disclosure included repeated abuse, shame, and

embarrassment.

          Appleton testified she reviewed two of K.B.'s

interviews.    She found the piecemeal-type disclosure she

discussed.    Dr. Appleton further testified it was her opinion,

"within a reasonable degree of psychological certainty," "N.B and

K.B. both had delayed reporting and K.B.'s reporting was

piecemeal."

          On cross-examination, Appleton testified she did not

study the home life of K.B.    She agreed people sometimes lie,

starting with a small lie that grows to a bigger lie.      She

acknowledged a teenager may lie for different reasons, including

to cover up serious problems in his or her life or to divert

attention away from other matters.      Appleton testified she did

not study or analyze whether K.B. had a pattern of lying.        She

acknowledged she did not know whether what K.B. said was part of

a pattern of lying.    Appleton acknowledged young adults may tell

elaborate stories that appear believable.      Appleton testified she

made no opinion as to whether K.B. is believable.     Appleton was

not aware both K.B. and N.B. stated they have lied.

          Appleton testified piecemeal reporting is often viewed

by a layperson as a lie.    She conceded piecemeal reporting could

sometimes be an elaboration of a lie.      Appleton acknowledged the

job for the jury was to ascertain whether N.B. and K.B. are lying


                               - 23 -
or telling the truth.

          The jury found John and defendant guilty of aggravated

criminal sexual abuse.   The trial court sentenced defendant to

four years' probation and John to three years' imprisonment.

          This appeal followed.

     II. ALLEGED ERROR IN ADMITTING PSYCHOLOGIST'S TESTIMONY

          On appeal, defendant first argues the trial court erred

by allowing Appleton's testimony.   Citing People v. Simpkins, 297
Ill. App. 3d 668, 697 N.E.2d 302 (1998), defendant maintains

Appleton's testimony improperly bolstered the testimony of K.B.

and N.B. and removed the task of determining credibility from the

jury.

          We find no error.   In Simpkins, the child victim

recanted her statements the defendant sexually abused her.    The

State elicited testimony from a DCFS investigator that

established the victim had told the investigator of the abuse.

The trial court then, over objection, permitted the investigator

to testify "in his experience, recantation occurs in 50% of the

cases."   Simpkins, 297 Ill. App. 3d at 674, 697 N.E.2d at 306.

The investigator then testified causes of recantation include

blame from family members.    Simpkins, 297 Ill. App. 3d at 674-75,

697 N.E.2d at 306.

          This court found the trial court erred by permitting

the investigator's testimony regarding recantation.   We held,

first, the testimony did not assist the jury in reaching its

verdict because no evidence was presented to show the victim


                               - 24 -
recanted because she felt blame from her family.   Simpkins, 297
Ill. App. 3d at 682-83, 697 N.E.2d at 311-12.   We further held

the testimony constituted improper commentary on the victim's

credibility.   Simpkins, 297 Ill. App. 3d at 683, 697 N.E.2d at

312.

          Here, unlike in Simpkins, the expert testimony found

support in the testimony of the laywitnesses.   Appleton testified

teens suffering sexual abuse by a relative often experience a

delay in reporting and piecemeal reporting due to shame.    Trial

testimony and evidence shows K.B. and N.B. testified they delayed

reporting, K.B.'s reporting could be seen as piecemeal, and both

testified to experiencing shame.

          In addition, Appleton's testimony does not constitute

improper commentary on the credibility of N.B. and K.B.    In

Simpkins, the investigator's testimony was presented in the

State's case-in-chief, and the jury knew the investigator

interviewed the victim.   See Simpkins, 297 Ill. App. 3d at 673-

74, 697 N.E.2d at 305-06.   Here, Appleton's testimony came in

rebuttal, following defense counsel's repeated emphasis on the

discrepancies in and development of K.B.'s statements.

Appleton's testimony pointed out, in a neutral way, the

discrepancies did not necessarily mean N.B. and K.B. were lying

about the sexual abuse.   Appleton told the jury she had not

spoken to either N.B. or K.B. and she had not made any

determination as to whether the two women were credible.

Appleton's testimony aided the trier of fact, while leaving that


                              - 25 -
trier of fact to determine the issue of credibility.     Simpkins

does not bar the expert's testimony in this case.

            Defendant's other case law is also distinguishable.     In

People v. Howard, 305 Ill. App. 3d 300, 307, 712 N.E.2d 380, 384

(1999), the court considered expert testimony that specifically

stated the child victim's mother's testimony was credible: the

expert testified the woman suffered battered-woman syndrome and

"there was no evidence that [she] was trying to deceive her or

that she was lying."    In People v. Williams, 332 Ill. App. 3d
693, 695-96, 773 N.E.2d 1238, 1240-41 (2002), as in Simpkins, the

evidence of recantation was presented in the State's case in

chief and the purported expert had spoken with the alleged

victim.

           III. ALLEGED ERROR IN ALLOWING ALLEGED VICTIM'S
                  SISTER TO TESTIFY ON PRIOR BAD ACT

            Defendant next argues the trial court erred by allowing

N.B. to testify regarding a prior bad act.    Defendant maintains

the probative value of that testimony was outweighed by the

unfair prejudice it generated.    Defendant contends the trial

court should have granted her motion in limine to exclude it.

            Under section 115-7.3 of the Code of Criminal Procedure

of 1963 (725 ILCS 5/115-7.3 (West 2002)), evidence of uncharged

sex offenses is admissible if the conditions set forth therein

are met.    See People v. Reed, 361 Ill. App. 3d 995, 999, 838
N.E.2d 328, 331-32 (2005).    The condition at issue here is that

the probative value of such evidence must outweigh undue

prejudice.    See 725 ILCS 5/115-7.3(c) (West 2002).   When

                                - 26 -
considering the probative value of the offered evidence, the

trial court "may consider" the following factors:    "(1) the

proximity in time to the charged or predicate offense; (2) the

degree of factual similarity to the charged or predicate offense;

or (3) other relevant facts and circumstances."    725 ILCS 5/115-

7.3(c) (West 2002).   This court will not disturb a trial court's

decision on whether to admit other-crimes evidence under section

115-7.3 absent an abuse of discretion.    See People v. Donoho, 204
Ill. 2d 159, 182, 788 N.E.2d 707, 721 (2003); see also People v.

Boyd, 366 Ill. App. 3d 84, 91, 851 N.E.2d 827, 835 (2006).      An

abuse of discretion will not be found unless "the trial court's

evaluation is 'arbitrary, fanciful or unreasonable"' or '"where

no reasonable man would take the view adopted by the trial

court."'[Citations.]"     Donoho, 204 Ill. 2d at 182, 788 N.E.2d at

721.

          We find the trial court did not abuse its discretion in

admitting N.B.'s testimony.    Consideration of the factors of

section 115-7.3(c) establishes the probative value of N.B.'s

testimony outweighs the prejudicial effect.    The first factor

weighs toward admission: the charged and uncharged conduct

occurred approximately 17 months apart.

          In addition, the second factor further supports the

trial court's decision.    Defendant maintains the facts

constituting evidence of uncharged prior bad acts must be "nearly

identical" to the charged conduct to be admissible.    Defendant's

interpretation of the law conflicts with our supreme court's case


                                - 27 -
law, under which the threshold is significantly lower.      In

Donoho, the court held "to be admissible, other-crimes evidence

must have 'some threshold similarity to the crime charged.'"

Donoho, 204 Ill. 2d at 184, 788 N.E.2d at 722, quoting People v.

Bartall, 98 Ill. 2d 294, 310, 456 N.E.2d 59, 67 (1983).     The

Donoho court further concluded when other-crimes "evidence is not

being offered under the modus operandi exception, 'mere general

areas of similarity will suffice' to support admissibility."

Donoho, 204 Ill. 2d at 184, 788 N.E.2d at 723, quoting People v.

Illgen, 145 Ill. 2d 353, 373, 583 N.E.2d 515, 523 (1991).        In

this case, modus operandi is not an issue; thus, even general

areas of similarity are sufficient.     See People v. Stanbridge,

348 Ill. App. 3d 351, 355, 810 N.E.2d 88, 93 (2004) ("Evidence of

modus operandi, or mode of operation, is useful when the identity

of the perpetrator is in dispute").

          Here, significant factual similarities appeared between

the uncharged and charged conduct.     Both incidents involved a

teenage, female relative in John's and defendant's care.     Both

incidents involved John's and defendant's giving alcohol to

underage minors.   In addition, both incidents had defendant

initiating physical contact, while John watched and encouraged

that contact.   Given the proximity in time between the incidents

and the factual similarities between the two, the trial court did

not abuse its discretion in allowing N.B.'s testimony.

          Stanbridge is factually distinguishable.     In

Stanbridge, this court found the trial court erred when it


                              - 28 -
admitted evidence of sexual conduct that occurred 10 years before

the trial (see Stanbridge, 348 Ill. App. 3d at 356-67, 810 N.E.2d

at 94).    Here, the relevant offenses were more proximate--with

approximately 17 months separating the contact involving N.B. and

the charged conduct involving K.B.

          IV. ALLEGED ERROR IN ADMISSION OF ADDITIONAL OTHER-
        CRIMES EVIDENCE AND COURT'S FAILURE TO SUA SPONTE GIVE
               LIMITING INSTRUCTION BEFORE SUCH TESTIMONY

            Defendant next argues the trial court erred by not

giving contemporaneous admonitions to the jury when the State's

witnesses injected cumulative and "highly prejudicial collateral

crimes evidence" into the trial.    Defendant emphasizes two pieces

of testimony: (1) Hill's testimony defendant stated to K.B., "You

like this.    You've done this before ***.   You've always liked it

in the past"; and (2) testimony defendant stated "John told me

he'd never do anything with our children."    Defendant

acknowledges these alleged errors were not raised in a posttrial

motion, but she urges this court to find plain error.

            Defendant's complaint on this issue centers on the

trial court's failure to give contemporaneous admonitions to the

jury.    Defendant, however, neither requested such limiting

instructions at trial nor provided us authority to show the

absence of such admonitions is reversible error.    Defendant

relies on this court's decision in People v. Brown, 319 Ill. App.
3d 89, 745 N.E.2d 173 (2001).    In Brown, we "suggested" these

admonitions:

            "Because other-conduct evidence poses a risk


                                - 29 -
          of significant prejudice to defendant, this

          court has suggested trial courts not only

          instruct the jury in accordance with IPI

          Criminal 4th No. 3.14 at the close of the

          case, but also at the time the evidence is

          first presented to the jury." (Emphasis

          added.) Brown, 319 Ill. App. 3d at 100, 745
N.E.2d at 183.

          Brown does not hold the failure to provide such

admonitions requires reversal.    In fact, our supreme court, while

acknowledging the better practice is to provide contemporaneous

instructions, specifically held the failure not to instruct the

jury at the time the other-crimes evidence was admitted "does not

mandate reversal."     People v. Heard, 187 Ill. 2d 36, 61, 718
N.E.2d 58, 72 (1999).    The Heard court, in its case, found the

defendant received a fair trial when proper admonitions were

given only after closing argument.       See Heard, 187 Ill. 2d at 61,

718 N.E.2d at 72-73.

          What Brown does require is the jury be instructed "on

the limited purpose for which such evidence can be considered."

Brown, 319 Ill. App. 3d at 99, 745 N.E.2d at 183.      The trial

court here instructed the jury on the limited purpose for the

other-crimes evidence:

               "Evidence has been received that the

          Defendants have been involved in conduct

          other than that charged in the information.


                                - 30 -
          This evidence has been received on the issues

          of the [d]efendants' intent, motive,

          design[,] and propensity to commit the

          offense charged in the information and may be

          considered for you only for that limited

          purpose."

The trial court further instructed the jury to ignore evidence

that was withdrawn.

          We reiterate our suggestion contemporaneous

instructions should be given with other-crimes evidence; but,

given the holding in Heard and the trial court's instructions

following closing argument, the failure to so instruct is not

reversible error.

                    V. REASONABLE-DOUBT CHALLENGE

          Defendant last argues the State failed to prove her

guilty beyond a reasonable doubt.   Defendant maintains K.B.'s

testimony was "heavily impeached," while her own testimony was

corroborated by testimony that was uncontradicted and

unimpeached.   Defendant maintains the evidence shows "it was

extremely unlikely that any incident involving sexual misconduct

could have occurred in the defendant's home from early on a

Friday afternoon extending into a Sunday morning during the

summer of 2000."

          When asked to review "the sufficiency of the evidence

of a criminal conviction," our task is to consider the evidence

"in the light most favorable to the prosecution" and decide


                               - 31 -
whether "any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt."

People v. Ward, 215 Ill. 2d 317, 322, 830 N.E.2d 556, 558-59

(2005).   We must carefully examine the record, "while giving due

consideration to the fact that the court and jury saw and heard

the witnesses."    People v. Smith, 185 Ill. 2d 532, 541, 708
N.E.2d 365, 369 (1999).    This court must "reverse a conviction

where the evidence is so unreasonable, improbable, or

unsatisfactory as to justify a reasonable doubt of defendant's

guilt."   Smith, 185 Ill. 2d at 542, 708 N.E.2d at 370.

           Defendant maintains the evidence is so improbable it

justifies a reasonable doubt of defendant's guilt because the

evidence shows K.B. did not babysit her daughters after May 2000

and K.B. did not stay at her home over a weekend in the summer of

2000.   Defendant emphasizes the testimony of her mother Liz and

of English.

           Contrary to defendant's arguments, there are questions

in Liz's and English's testimony.    Liz testified defendant's

daughters were not in day care in the summer of 2000, while

defendant's own testimony establishes her older daughter "may

have been" in day care on Friday, June 2, 2000, and on other days

in the summer.    Liz and English babysat while defendant and John

were at work, but neither she nor English provided regular baby-

sitting on the weekends.    They occasionally dropped in.   In

addition, their testimony was contradicted by the State's

witnesses.    Testimony of Gary, Mary, K.B., and Hill established


                               - 32 -
K.B. babysat defendant's daughters and was at defendant's home in

the summer of 2000.

           The evidence in this case is not "so unreasonable,

improbable, or unsatisfactory as to justify a reasonable doubt of

defendant's guilt."    See Smith, 185 Ill. 2d at 542, 708 N.E.2d at

370.   As shown above, Liz's, English's, and defendant's testimony

is not determinative.   A jury could reasonably disregard

defendant's testimony, believe Liz and English, and still

conclude K.B. was there.   Moreover, we recognize K.B.'s testimony

expanded from her initial exposure of the events to her parents.

The jury could, however, have attributed the piecemeal reporting

to the abuse itself and to the shame that follows.   Last, Hill

may have been biased, but whether such bias influenced Hill's

testimony is an issue for the jury.

                           VI. CONCLUSION

           We affirm the trial court's judgment.   As part of our

judgment, we grant the State its statutory assessment of $50

against defendant as costs of this appeal.

           Affirmed.

           DONOVAN, J., concurs.

           COOK, J. dissents.




                                - 33 -
          JUSTICE COOK, dissenting:

          I respectfully dissent and would reverse and remand for

a new trial.

          A trial court should allow expert testimony only where

(1) the expert has knowledge and qualifications uncommon to

laypersons that distinguish her as an expert; (2) the expert's

testimony would help the jury understand an aspect of the

evidence that it otherwise might not understand, without invading

the province of the jury to weigh facts and make credibility

determinations; and (3) the expert's testimony would reflect

generally accepted scientific or technical principles.     Simpkins,
297 Ill. App. 3d at 681, 697 N.E.2d at 310, citing People v.

Enis, 139 Ill. 2d 264, 288, 564 N.E.2d 1155, 1164 (1990).      In

Enis, a case that largely turned upon the credibility of

eyewitnesses, the court cautioned against the overuse of expert

testimony.     Enis, 139 Ill. 2d at 289, 564 N.E.2d at 1165.   The

defense's expert witness, Dr. Solomon Fulero, planned to detail

four areas where jurors tend to hold misconceptions about

eyewitnesses and the identification process, including the

following:   (1) a confident witness is more likely to be accurate

in her identification (in fact, there is no significant

relationship between confidence and accuracy); (2) higher stress

levels at the time of identification cause a witness to be more

accurate (actually, studies show the opposite to be true); (3)

identification is more accurate where a weapon was present

(again, the opposite is true); and (4) jurors give too much


                                - 34 -
weight to time estimates.    Enis, 139 Ill. 2d at 285, 564 N.E.2d

at 1163.   The trial court granted the State's motion in limine to

preclude expert testimony by Dr. Fulero, reasoning that the

testimony would amount only to speculation.      Enis, 139 Ill. 2d at

285, 564 N.E.2d at 1163.

           The supreme court affirmed, reasoning that in weighing

the probative value of the expert's testimony against the

likelihood of prejudice, the trial court should "carefully

consider the necessity and relevance of the expert testimony in

light of the facts in the case before him."      Enis, 139 Ill. 2d at

290, 564 N.E.2d at 1165.    In Enis, Fulero's testimony would not

have aided the jury in reaching its conclusion.      Enis, 139 Ill.
2d at 288, 564 N.E.2d at 1164.   For example, the last three

"misconceptions" to which Dr. Fulero planned to testify were not

even relevant to the case at hand.      Enis, 139 Ill. 2d at 288-89,
564 N.E.2d at 1164-65.   The State's eyewitnesses did not observe

defendant under stressful situations involving a weapon and did

not testify concerning time estimates.      Enis, 139 Ill. 2d at 288-

89, 564 N.E.2d at 1164-65.   Therefore, the trial court did not

abuse its discretion in excluding Dr. Fulero's expert testimony.

Enis, 139 Ill. 2d at 289, 564 N.E.2d at 1165.     Though eyewitness

confidence may have been relevant, it was not enough to tip the

scales in favor of remanding to allow Dr. Fulero's testimony.

Enis, 139 Ill. 2d at 289, 564 N.E.2d at 1165. The court then

stated:

               "We caution against the overuse of


                               - 35 -
expert testimony.    Such testimony, in this

case concerning the unreliability of

eyewitness testimony, could well lead to the

use of expert testimony concerning the

unreliability of other types of testimony

and, eventually, to the use of experts to

testify as to the unreliability of expert

testimony.    So-called experts can usually be

obtained to support most any position.    The

determination of a lawsuit should not depend

upon which side can present the most or the

most convincing expert witnesses.    We are

concerned with the reliability of eyewitness

expert testimony [citations], whether and to

what degree it can aid the jury, and if it is

necessary in light of defendant's ability to

cross-examine eyewitnesses.    An expert's

opinion concerning the unreliability of

eyewitness testimony is based on statistical

averages.    The eyewitness in a particular

case may well not fit within the spectrum of

these averages.    It would be inappropriate

for a jury to conclude, based on expert

testimony, that all eyewitness testimony is

unreliable."    Enis, 139 Ill. 2d at 289-90,

564 N.E.2d at 1165.


                      - 36 -
           Courts have applied reasoning similar to that set forth

in Enis where the issue is the admissibility of expert testimony

concerning a sexual-abuse or assault victim's behavior.   "In a

prosecution for an illegal sexual act perpetrated upon a victim,

including but not limited to prosecutions for violations of

[s]ections 12-13 through 12-16 of the Criminal Code of 1961, ***

testimony by an expert, qualified by the court relating to any

recognized and accepted form of post-traumatic stress syndrome

shall be admissible as evidence."   725 ILCS 5/115-7.2 (West

2002); see also Simpkins, 297 Ill. App. 3d at 682-83, 697 N.E.2d

at 311-12 (expert testimony concerning recantation of allegations

by child sex abuse victims excluded).   However, as implied by

this court in Simpkins, section 115-7.2 is not a "free pass" to

allow in all expert testimony concerning the symptoms and

behavioral characteristics of child victims of sexual abuse.

Simpkins, 297 Ill. App. 3d at 681-82, 697 N.E.2d at 310-11.

           In Simpkins, the trial court allowed an expert to

testify regarding the tendency of child victims of sexual abuse

to recant their accusations where family is unsupportive or

blames the child victim for the negative repercussions of his

accusations.   Simpkins, 297 Ill. App. 3d at 683, 697 N.E.2d at

311.   However, the State did not present any evidence that the

child victim at issue in that particular case had an unsupportive

family or felt like a scapegoat.    Simpkins, 297 Ill. App. 3d at

683, 697 N.E.2d at 311-12.   In part because of this, the court

held that the expert testimony did not help the jury in making


                              - 37 -
its decision, and that, stripped to its basic level, the expert's

testimony constituted an improper commentary on the victim's

credibility.      Simpkins, 297 Ill. App. 3d at 683, 697 N.E.2d at

312.   Simpkins relied largely upon Enis, noting that in Enis, the

expert testimony would not have aided the trier of fact because

the testimony regarding "myths" of eyewitness testimony had

little or no similarities to the eyewitnesses in that case.

Simpkins, 297 Ill. App. 3d at 683, 697 N.E.2d at 312.

            The majority distinguishes Simpkins on the ground that

the expert in our case "found support in the testimony of the lay

witnesses."    Slip op. at 25.   Dr. Appleton testified that teen

victims of sexual abuse often provided delayed and piecemeal

reporting due to shame.     The victim at issue here did in fact

testify regarding her delayed and piecemeal reporting, stating,

"This is something very personal.      It's not something you tell

everyone.   ***    I was ashamed.   I was scared."   Our case is

indeed different from Simpkins in that the expert's testimony

involved more than just a "stereotyped generalization" of child

victims.    See People v. Wilson, 246 Ill. App. 3d 311, 322, 615
N.E.2d 1283, 1289 (1993) ("stereotyped generalizations" of child

victims generally not admissible).

            However, that the expert in Simpkins offered a

stereotyped generalization of child victims rather than

information relevant to the particular child at issue was merely

one factor in our determination that the expert testimony should

have been excluded.     In Simpkins, we also relied upon the


                                 - 38 -
expansive cautionary language of Enis, quoted above, as well as

Wilson, 246 Ill. App. 3d at 320, 615 N.E.2d at 1288, which held

that expert testimony concerning the tendency of young children

to make false accusations in order to please investigators or

parents "would not have provided the jury with much--if any--

information beyond the knowledge of an average layperson."

Simpkins, 297 Ill. App. 3d at 682, 697 N.E.2d at 311.    As stated

in Enis, it is fairly easy to find an expert to support most any

position.   Enis, 139 Ill. 2d at 289, 564 N.E.2d at 1165.

            That the victim in this case provided delayed and

piecemeal reporting because she felt ashamed could have been

presented through examination of the witness just as easily as

through expert testimony.    See Enis, 139 Ill. 2d at 289, 564

N.E.2d at 1165 (expert testimony is discouraged where it is not

necessary in light of the defendant's ability to cross-examine

the witnesses).    The victim in this case was 16 years old at the

time of the offense and nearly 20 at the time of trial.     The

victim presumably would have been perfectly capable of explaining

her delayed and piecemeal reporting to the jury for herself; she

was 20 years of age and had nearly 4 years to mentally process

all that had allegedly happened to her.    It was the role of the

jury to determine whether the victim's explanation for any

apparent inconsistencies was reasonable and credible.    Experts

undoubtedly carry a certain aura of authority and their mere

presence improperly adds weight to the prosecution's case.      The

introduction of Dr. Appleton's testimony under these


                               - 39 -
circumstances invaded the province of the jury to determine the

victim's credibility and did not introduce specialized principles

of which laypersons may not already be aware on a commonsense

level.




                             - 40 -